     Case 1:20-cv-01397-AWI-SAB Document 9 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    ANDRE GOGOL,                                     Case No. 1:20-cv-01397-AWI-SAB (PC)
 8                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, AND DISMISSING
 9           v.                                        ACTION
10    M. TAFOYA, et al.,                               (Doc. No. 8)
11                       Defendants.
12

13          Plaintiff Andre Gogol is proceeding pro se and in forma pauperis in this civil rights action

14   pursuant to 42 U.S.C. § 1983.

15          On February 1, 2021, the assigned magistrate judge issued findings and recommendations,

16   recommending that the action be dismissed for failure to state a cognizable claim for relief,

17   failure to comply with a court order, and failure to prosecute. Doc. No. 8. Those findings and

18   recommendations were served on Plaintiff and contained notice that any objections thereto were

19   to be filed within fourteen days from the date of service. Id. at 13–14. No objections were filed

20   and the time to do so has since expired.

21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

22   de novo review of this case. Having carefully reviewed the entire file, the Court concludes that

23   the findings and recommendations are supported by the record and proper analysis.

24   ///

25   ///

26   ///

27   ///

28
                                                       1
     Case 1:20-cv-01397-AWI-SAB Document 9 Filed 03/01/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The findings and recommendations (Doc. No. 8) issued on February 1, 2021, are

 3               ADOPTED in full; and

 4         2.    The action is DISMISSED for failure to state a cognizable claim for relief, failure

 5               to comply with a court order, and failure to prosecute.

 6
     IT IS SO ORDERED.
 7

 8   Dated: March 1, 2021
                                              SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
